Title: To James Madison from Philip Grymes, 10 September 1814
From: Grymes, Philip
To: Madison, James


        
          Urbanna, Middlesex County, Virga.Septr. 10th. 1814
          Hond. sir,
        
        I have at length recovered from the Misfortunes which befel me whilst in the Territory of Orleans. The Health of my Body and Vigour of my Mind are now perfectly restored. And I feel myself roused to Action by the commanding call upon all Americans communicated by your animating Proclamation of the 1st. Instt. The 109th. Virga. Regiment to which I belong has not been called into Service, consequently I have no opportunity thro. that Channel of devoting my efforts, in a military line, to the service of my Country. My Life & my small Stock of Talents are all that belong to me in this world; they are ready to be offered up at my Country’s Call to a Situation in which the offering may receive, (if merited) the retribution of Honour and Glory.
        My Soul burns with Indignation at the savage Conduct & Character of our Enemy. And I am impatient to place myself in the hand of Providence to aid in avenging my Countrys wrongs. If there be any situation, either Civil or military, within the Sphere of your Appointment, in which my exertions can be benificial I shall most promptly obey your Call to it. I have the honour to be Sir, with sentiments of the highest Respect, yr Obt. Servt.
        
          Philip Grymes
        
      